Citation Nr: 1124678	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  11-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from April 1999 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs Regional Office in St. Petersburg, Florida, that, in pertinent part, continued a 20 percent evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine.  The Veteran filed a notice of disagreement with this decision in May 2009.  In May 2010, the Veteran clarified that he wished to appeal only the denial of an increased rating for his service-connected degenerative disc disease of the lumbar spine.  The RO issued a statement of the case dated in January 2011, and the Veteran submitted a substantive appeal in February 2011.

Because the assigned evaluation of the Veteran's low back disability does not represent the maximum rating available, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for depression, as secondary to service-connected low back disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over  it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Degenerative disc disease of the lumbar spine is manifested by limitation of motion with pain, weakness, stiffness, spasm, tenderness, and flare-ups, without objective evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar or entire spine; or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a June 2008 letter, sent prior to the initial unfavorable AOJ decision, and an October 2010 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The  letters also informed him of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.

While the October 2010 letter was issued after the initial November 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, the Veteran's claim was readjudicated in a January 2011 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice was cured.

Relevant to the duty to assist, service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was provided with VA examinations in June 2008 and December 2010 in order to adjudicate his pending claim.  The Board finds that the record is adequate for rating purposes and, as such, a remand for further development is not necessary in this case.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's back disability is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran argues that a rating in excess of 20 percent is warranted for his back disability.

The Veteran's back disability has been evaluated under Diagnostic Code 5243 relevant to intervertebral disc syndrome.  The relevant criteria provides that intervertebral disc syndrome can be evaluated (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome can also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Such provides that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the last 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The medical evidence in this case consists of two VA examinations and VA treatment records.

The Veteran's VA records indicate that the Veteran has degenerative disc disease of the lumbar spine and low back pain.  He is also noted to have lower extremity radicular pain.  

The Veteran was afforded a VA examination dated in June 2008 in connection with his claim.  The examiner indicated that the veteran's claims file had not been reviewed in connection with the examination and report.  The Veteran reported worsening low back pain and difficulty in performing routine daily activities.  The Veteran also claimed right leg numbness secondary to his back disability.  The examiner found no history of bowel or bladder problems or erectile dysfunction.  He was noted to have right leg weakness.  A history of decreased motion, stiffness, spasms, and pain were indicated in the low back since 2001.  The pain was found to be constant and daily.  Pain was noted to radiate to the right leg and was sharp and nagging.  Severe weekly flare-ups were also reported, precipitated by running, prolonged standing, and sitting.  The Veteran reported that he had six incapacitating episodes of the thoracolumbar spine in the past 12 months where he was bedridden for 2 days or more.  The examiner did not indicate whether bed rest was ordered by a physician with respect to these episodes.  Examination of the thoracic spine revealed spasms, guarding, pain with motion, tenderness, and weakness.  His gait was noted to be antalgic, waddling, and with poor propulsion.  There was no muscle atrophy and muscle tone was normal.  Sensory examination of the lower extremities was found to be 2/2 (normal) for vibration, pinprick, light touch, and position sense.  Knee and ankle jerk were 1+ (hypoactive) and Babinski's was normal.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion of 50 degrees (with pain starting at 30 degrees), extension of  15 degrees (with pain starting at 5 degrees), left and right lateral flexion of 20 degrees (with pain starting at 10 degrees), and left and right lateral rotation of 15 degrees (with pain starting at 5 degrees), all with no additional loss of motion on repetitive use of the joint.  Lasegue's sign was positive.  The Veteran was noted to be employed full time.  Time lost from work due to his back condition was noted to be approximately one week per year.  After examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine, bilateral sciatica, degenerative joint disease of L5-S1, and muscle spasms of the low back.  

The Veteran was afforded an additional VA examination for his back dated in December 2010.  The examiner indicated that the veteran's claims file had been reviewed in connection with the examination and report.  The Veteran indicated that his back had worsened since his last VA examination.  He also indicated that he had increased symptoms of numbness in the right foot and lateral aspects of both legs.  The Veteran reported low back pain with daily flare-ups of severe pain.  The examiner found no history of bowel or bladder problems or erectile dysfunction.  A history of decreased motion, stiffness, spasms, and pain were indicated in the low back since 1999.  The pain was found to be constant and daily.  Pain was noted to radiate to the lateral aspects of both legs with tingling and cramping.  Examination of the thoracic spine revealed normal gait and posture, and no ankylosis.  There was no muscle atrophy, but examination noted spasm, guarding, pain with motion, tenderness, and weakness.  Range of motion testing revealed flexion of 40 degrees (with pain starting at 20 degrees), extension of  20 degrees (with pain starting at 10 degrees), left and right lateral flexion of 20 degrees (with pain starting at 10 degrees), and left and right lateral rotation of 15 degrees (with pain starting at 10 degrees).  The examiner indicated that there was objective evidence of pain following repetitive motion, but no additional limitations after three range of motion.  Sensory examination of the lower extremities was normal for vibration, pinprick, light touch, and position sense.  Knee and ankle jerk were 1+ (hypoactive) and Babinski's was normal.  Muscle tone was also noted to be normal.  Lasegue's sign was positive.  The Veteran was diagnosed with mild degenerative joint disease with malalignment, and mild anterior compression of the T12 vertebral body.  The Veteran was noted to be employed fulltime.  Time lost from work due to his back condition was noted to be approximately two weeks per year.  After examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine with bilateral sciatica and radiculopathy L5 nerve root distribution both legs, and compression of the T12 vertebral body.  

Under the General Rating Formula, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent.  In this regard, the evidence of record fails to demonstrate forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar or entire spine.  Specifically, the evidence shows that the Veteran has range of motion between 40 and 50 degrees flexion in his spine, albeit limited and with pain, weakness, stiffness, spasm, tenderness, and flare-ups.

The Board finds that the Veteran experiences limitation of motion with pain, weakness, stiffness, spasm, tenderness, and flare-ups as a result of his back disability.  However, as he does not have forward flexion of the thoracolumbar spine limited to 30 degrees or less, even in contemplation of limitation of range of motion due to pain, weakness, stiffness, fatigue, and lack of endurance, or favorable or unfavorable ankylosis of the thoracolumbar or entire spine, he is not entitled to a rating in excess of 20 percent.  See DeLuca, supra.

Additionally, the Board notes that, under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  Therefore, the Board has considered whether such results in any associated objective neurological abnormalities that warrant separate ratings.  In this regard, the Board notes that the Veteran has already been service-connected for sciatica of the bilateral lower extremities.  Therefore, no further evaluation regarding associated objective neurological abnormalities of the lower extremities is required.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his back disability under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this regard, the Board observes that, at the June 2008 VA examination, the Veteran reported that he experienced flare-ups and that he had six incapacitating episodes in the prior year where he required bed rest for two or more days.  Neither the Veteran nor the examiner, however, indicated that bed rest was prescribed by a physician.  No incapacitating episodes were reported in the December 2010 VA examination, although flare-ups were noted.  

As no incapacitating episodes, meaning a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician, have been indicated, the Veteran is not entitled to a rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected back disability; however, the Board finds that his symptomatology was stable for the evaluation period in this case.  Therefore, assigning additional staged ratings for such disability is not warranted. 

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  However, the Board finds that the 20 percent evaluation adequately takes the Veteran's noted complaints of pain into consideration.  Therefore, the Board holds that additional evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.  See also 38 C.F.R. § 4.7.  

The Board notes that the June 2008 VA examination of the Veteran was conducted without the benefit of reviewing of the Veteran's claims file.  However, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  The findings regarding the Veteran's back disability are not undermined by a failure to review the Veteran's claims file.  

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of a higher evaluation on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical criteria set forth above, as his total combined evaluation for his service-connected disabilities is 60 percent disabling and his highest individual evaluation is 20 percent.  In addition, the Veteran's medical records do not indicate that the Veteran is unable to work due to his service-connected disabilities.  Rather, the Veteran was noted to be employed fulltime.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


